                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Case No. 19-cr-00257-WJM

UNITED STATES OF AMERICA,

Plaintiff,

v.

ERIC KING,

Defendant.


                                 MINUTE ORDER

Entered by Magistrate Judge N. Reid Neureiter

       It is hereby ORDERED that Sandra C. Freeman’s Motion to Withdraw as Counel
(Dkt. #63) is GRANTED finding good cause shown. Sandra C. Freeman shall be
permitted to withdraw as counsel for Defendant Eric King. The Clerk of the Court is
directed to remove Sandra C. Freeman from electronic notification in this matter.

Date: June 22, 2020
